      Case 4:20-cv-01311-MWB Document 12 Filed 03/19/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOANNE WATTS and GORDON L.                      No. 4:20-CV-01311
EMICK, JR.,
                                                (Judge Brann)
          Plaintiffs,

     v.

PEKIN INSURANCE,

          Defendant.

                                  ORDER

     AND NOW, this 19th day of March 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.   Defendant’s Motion to Dismiss (Doc. 6) is DENIED.

     2.   Defendant’s answer to the complaint is due no later than April 9,

          2021.



                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
